Exhibit 10.10

 

 KOSMOS ENERGY LTD.

LONG TERM INCENTIVE PLAN

 

RSU Award Agreement

[Service Vesting — for Employees]

 

You have been granted a restricted share unit award (this “Award”) on the
following terms and subject to the provisions of Attachment A and the Kosmos
Energy Ltd. Long Term Incentive Plan (the “Plan”).  Unless defined in this Award
agreement (including Attachment A, this “Agreement”), capitalized terms will
have the meanings assigned to them in the Plan.  In the event of a conflict
among the provisions of the Plan, this Agreement and any descriptive materials
provided to you, the provisions of the Plan will prevail.

 

Participant

 

[Full name]

 

 

 

Number of RSUs

 

[·] Restricted Share Units (the “RSUs”)

 

 

 

Grant Date

 

[·]

 

 

 

Vesting

 

Subject to Section 3 of Attachment A, [insert applicable vesting date or
schedule] if the Participant does not experience a Termination of Service at any
time prior to the [applicable] vesting date. Further, subject to Section 3 of
Attachment A, if a Change in Control occurs and the Participant does not
experience a Termination of Service from [insert applicable date] to the [·]
anniversary of the date of such Change in Control, then the RSUs that have not
vested pursuant to the preceding sentence shall fully vest on such [·]
anniversary.

 

--------------------------------------------------------------------------------


 

Attachment A

 

RSU Award Agreement

Terms and Conditions

 

Grant to:  [Full name]

 

Section 1.  Grant of RSU Award.  Subject to the terms and conditions of the Plan
and this Agreement, the Company hereby grants this Award to the Participant on
the Grant Date on the terms set forth on the cover page of this Agreement, as
more fully described in this Attachment A.  This Award is granted under the
Plan, which is incorporated herein by this reference and made a part of this
Agreement.

 

Section 2.  Issuance of RSUs.

 

(a)                                 Issuance.  Each RSU shall represent the
right to receive one Share upon the vesting of such RSU in accordance with this
Agreement.

 

(b)                                 Voting Rights.  The Participant shall have
no voting rights with respect to the RSUs unless and until the Participant
becomes the record owner of the Shares, including Dividend Shares (as defined
below) to the extent applicable, underlying such RSUs.

 

(c)                                  Dividend Equivalents.  If a dividend is
paid on Shares during the period commencing on the Grant Date and ending on the
date on which the Shares underlying RSUs are distributed to the Participant, the
Participant shall be eligible to receive an amount equal to the amount of the
dividend that the Participant would have received had the Shares underlying the
RSUs been distributed to the Participant as of the time at which such dividend
is paid; it being understood that no such amount shall be payable with respect
to any RSUs that are forfeited.  Such amount shall be paid to the Participant on
the date on which the Shares underlying the RSUs are distributed to the
Participant in the same form (cash, Shares or other property) in which such
dividend is paid to holders of Shares generally.  Any Shares that the
Participant is eligible to receive pursuant to this Section 2 are referred to
herein as “Dividend Shares.”

 

(d)                                 Transferability.  The RSUs shall not be
assigned, sold, transferred or otherwise be subject to alienation by the
Participant.  Any assignment, sale, transfer or other alienation with respect to
the Shares issuable upon the vesting of the RSUs shall be in accordance with
applicable securities laws.

 

(e)                                  Withholding Requirements.  The Company may
withhold any tax (or other governmental obligation) that becomes due with
respect to the RSUs (or any dividend or distribution thereon), and the
Participant shall make arrangements satisfactory to the Company to enable the
Company to satisfy all such withholding requirements. Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit the Participant to
satisfy any such withholding

 

2

--------------------------------------------------------------------------------


 

requirement by transferring to the Company pursuant to such procedures as the
Committee may require, effective as of the date on which such requirement
arises, a number of vested Shares owned and designated by the Participant having
an aggregate Fair Market Value as of such date that is equal to the minimum
amount required to be withheld.  If the Committee permits the Participant to
satisfy any such withholding requirement pursuant to the preceding sentence, the
Company shall remit to the Internal Revenue Service and appropriate state and
local revenue agencies, for the credit of the Participant, an amount of cash
withholding equal to the Fair Market Value of the Shares transferred to the
Company as provided above.

 

Section 3.  Accelerated Vesting, Forfeiture upon Termination of Service and
Distribution.

 

(a)                                 Death or Disability; without Cause or for
Good Reason within One Year After a Change in Control.  In the event of the
Participant’s Termination of Service (x) at any time due to the Participant’s
death or Disability or (y) on the date upon which a Change in Control occurs or
within one year thereafter by the Company or any Affiliate without Cause or by
the Participant for Good Reason, then, in any such case, the RSUs shall fully
vest.

 

(b)                                 For Any Other Reason.  In the event of the
Participant’s Termination of Service at any time under circumstances not
described in Section 3(a), the RSUs shall be forfeited in their entirety without
any payment to the Participant or, in the Committee’s sole discretion, if
required pursuant to applicable law to effect such forfeiture, the Company may
repurchase the RSUs at their par value.

 

(c)                                  Distribution on Vesting.  Subject to the
provisions of this Agreement, upon the vesting of any of the RSUs, the Company
shall distribute to the Participant, on or within 30 days after the date of such
vesting, one Share for each such RSU and the number of Dividend Shares
determined in accordance with Section 2(c) of this Attachment A.  Subject to any
applicable Lock Up Agreement, on such distribution, such Shares (including
Dividend Shares) shall be fully assignable, saleable and transferable by the
Participant, and the Company shall deliver such Shares to the Participant by
transfer or issuance to the Depository Trust Company for the benefit of the
Participant or by delivery of a share certificate registered in the
Participant’s name and such transfer or issuance shall be evidenced in the
register of members of the Company.

 

Section 4.  Miscellaneous Provisions.

 

(a)                                 Notices.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered
in person (by courier or otherwise), mailed by certified or registered mail,
return receipt requested, or sent by facsimile transmission, as follows:

 

if to the Company, to:

 

3

--------------------------------------------------------------------------------


 

Kosmos Energy Ltd.

c/o Kosmos Energy, LLC

8176 Park Lane, Suite 500

Dallas, Texas 75231

Attention:  Assistant General Counsel

 

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

 

(b)                                 Entire Agreement.  This Agreement, the Plan
and any other agreements, schedules, exhibits and other documents referred to
herein or therein constitute the entire agreement and understanding between the
parties in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, between the parties
with respect to the subject matter hereof.

 

(c)                                  Amendment; Waiver.  No amendment or
modification of any provision of this Agreement shall be effective unless signed
in writing by or on behalf of the Company and the Participant, except that the
Company may amend or modify this Agreement without the Participant’s consent in
accordance with the provisions of the Plan or as otherwise set forth in this
Agreement.  No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.  Any amendment or modification of or to any provision
of this Agreement, or any waiver of any provision of this Agreement, shall be
effective only in the specific instance and for the specific purpose for which
made or given.

 

(d)                                 Assignment.  Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by the Participant.

 

(e)                                  Successors and Assigns; No Third Party
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the Company and the Participant and their respective heirs, successors, legal
representatives and permitted assigns.  Nothing in this Agreement, expressed or
implied, is intended to confer on any Person other than the Company and the
Participant, and their respective heirs, successors, legal representatives and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

4

--------------------------------------------------------------------------------


 

(f)                                   Counterparts.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

(g)                                  Participant Undertaking.  The Participant
agrees to take whatever additional action and execute whatever additional
documents the Company may deem necessary or advisable to carry out or give
effect to any of the obligations or restrictions imposed on either the
Participant or the RSUs pursuant to the provisions of this Agreement.

 

(h)                                 Plan.  The Participant acknowledges and
understands that material definitions and provisions concerning the RSUs and the
Participant’s rights and obligations with respect thereto are set forth in the
Plan.  The Participant has read carefully, and understands, the provisions of
the Plan.

 

(i)                                     Dispute Resolution.  If any dispute
arising out of or relating to this Agreement or the Plan, or the breach thereof,
cannot be settled through negotiation, the parties agree first to try in good
faith to settle such dispute by mediation administered by the American
Arbitration Association under its Commercial Mediation Rules.  If the parties
fail to settle such dispute within 30 days after the commencement of such
mediation, such dispute shall be settled by arbitration administered by the
American Arbitration Association under its Commercial Arbitration Rules, and
judgment on the arbitral award rendered may be entered in any court having
jurisdiction thereof.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

KOSMOS ENERGY LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Name of Participant]

 

5

--------------------------------------------------------------------------------